UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6398


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY TARRATS, a/k/a Skip, a/k/a Ozzy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00016-RAJ-JEB-7)


Submitted:   July 22, 2015                  Decided:   July 29, 2015


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Tarrats, Appellant Pro Se.          Darryl James Mitchell,
Assistant  United States  Attorney,        Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Tarrats appeals the district court’s orders denying

his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction

and denying reconsideration.            We have reviewed the record and

find    no   reversible     error.      Accordingly,       we    affirm    for   the

reasons stated by the district court.                  See United States v.

Tarrats, No. 2:04-cr-00016-RAJ-JEB-7 (E.D. Va. June 18, 2015;

filed Feb. 27, 2015, entered Feb. 28, 2015); see also United

States v. Mann, 709 F.3d 301, 304-05 (4th Cir. 2013) (according

deference     to    a   district     court’s   interpretation       of    its    own

judgment).      We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented    in    the     materials

before   this      court   and   argument    would   not   aid    the    decisional

process.

                                                                           AFFIRMED




                                         2